COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
 LUIS ESTRELLA,                                                  No. 08-07-00173-CR
                                                 §
                   Appellant,                                       Appeal from the
                                                 §
 V.                                                               409th District Court
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                   Appellee.                                      (TC# 2006D04732)
                                                  §

                                                  §

                                           OPINION

       This is an appeal from a conviction of the offense of indecency with a child. He was

sentenced to 10 years’ incarceration, suspended for 10 years’ of community supervision. On

appeal, Mr. Estrella argues the trial court erred in refusing to allow the defense to admit a writing

in its entirety to impeach a witness and that the State made an improper jury argument.

       Appellant was tried for aggravated sexual assault of a child. During the trial, defense

counsel asked Mrs. Steverding, the mother of the child, to review Defendant’s Exhibit 1, a letter.

In the letter, Mrs. Steverding denied that she had a sexual affair with Appellant. Mrs. Steverding

stated that she lied in the letter about the affair. Defense counsel began to question

Mrs. Steverding about what the letter contained regarding the circumstances of her marriage to

her husband at which point the State objected. Counsel for both sides and the trial court

discussed whether the letter should be admitted. Defense counsel asked whether the State

wanted him to redact everything, but that one paragraph. At the end of the discussion, counsel
for the defense stated that “[w]e’ll deal with it later.” The following day at trial, a redacted

version of the letter was offered with no objection from the State. An unredacted version was

offered and admitted for appellate purposes only.

       In Issue One, Appellant argues the trial court erred in refusing to admit a writing in its

entirety to impeach a State witness. On cross-examination of Mrs. Steverding, counsel for the

defense began laying predicate for a letter written by the witness, which discussed her

relationship with Appellant and her relationship with her husband. However, the letter was never

offered for admission into evidence. To preserve error for appellate review, the complaining

party must make a timely, specific objection or request and obtain an adverse ruling. See

TEX .R.APP .P. 33.1(a); Wilson v. State, 71 S.W.3d 346, 349 (Tex.Crim.App. 2002). The

proponent of excluded evidence must also have made the substance of the offered evidence

known to the court through a bill of exception or offer of proof, unless the substance is apparent

from the context in which the evidence was offered. See TEX .R.EVID . 103(a)(2). The record

does not show where the letter was actually proffered or where the trial court entered a ruling

denying the admission of the letter into evidence. As such, Appellant has not shown the trial

court prevented him admitting the evidence. Ites v. State, 923 S.W.2d 675, 678 (Tex.App.--

Houston [1st Dist.] 1996, pet. ref’d). Having failed to make a specific request and obtain an

adverse ruling, Appellant has failed to preserve error. TEX .R.APP .P. 33.1(a). Issue One is

overruled.

       In Issue Two, Appellant argues the State made an improper jury argument, which resulted

in an unfair verdict being reached. In his brief, Appellant sets out the standard of review for this

issue, but fails to apply the law to the facts as required under the appellate rules. See


                                                 -2-
TEX .R.APP .P. 38.1. The brief does not state what the improper argument was, or where it may be

found in the record. We find he has failed to adequately brief this issue, and error, if any, is

waived. See Swearingen v. State, 101 S.W.3d 89, 100 (Tex.Crim.App. 2003). Issue Two is

overruled.

         Having overruled both issues raised by Appellant, we affirm the judgment of the trial

court.


July 15, 2009
                                               DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                                 -3-